United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-3566
                       ___________________________

                                   Lisa Murphy

                      lllllllllllllllllllll Plaintiff - Appellant

                                 Laura B. Sparks

                             lllllllllllllllllllll Plaintiff

                                           v.

               Sheriff Chad Ledbetter, Sheriff, Hot Spring County

                      lllllllllllllllllllll Defendant - Appellee

                    Dr. John Doe, Chief, Hot Spring County

                            lllllllllllllllllllll Defendant

George Wright, Jail Administrator, Hot Spring County Jail; Corporal Linda Rowe,
Assistant Jail Administrator, Hot Spring County Jail; Lingo, Sargent, Hot Spring
 County Jail; Amy Martin, Correctional Officer, Hot Spring County Jail; Brian
                Orel, Correctional Officer, Hot Spring County Jail

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
               for the Western District of Arkansas - Hot Springs
                                ____________

                             Submitted: July 6, 2015
                              Filed: July 13, 2015
                                 [Unpublished]
                                 ____________
Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

       Arkansas inmate Lisa Murphy appeals following the district court’s1 adverse
grant of summary judgment in her 42 U.S.C. § 1983 action. Upon de novo review,
we agree with the district court that Murphy failed to exhaust her administrative
remedies on some claims. See King v. Iowa Dep’t of Corr., 598 F.3d 1051, 1052 (8th
Cir. 2010) (standard of review; administrative exhaustion). We also find that
summary judgment was proper as to the remaining claims, because, based on our de
novo review of the evidence developed below, see Murchison v. Rogers, 779 F.3d
882, 886-87 (8th Cir. 2015) (summary judgment standard of review), we cannot
conclude that any defendant violated Murphy’s constitutional rights. The judgment
of the district court is affirmed, and Murphy’s motion for appointment of counsel is
denied. See 8th Cir. R. 47B.
                          ______________________________




      1
        The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
James R. Marschewski, United States Magistrate Judge for the Western District of
Arkansas, now retired.

                                        -2-